      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 1 of 33




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

J.B. B/N/F KIMBERLY BEASON                    §
AND SCOTT BEASON, individually                §
       Plaintiffs                             §
                             v.               §      CIVIL ACTION NO. 4:19-cv-210
                                              §
KLEIN INDEPENDENT                             §
SCHOOL DISTRICT,                              §
     Defendant                                §

                               FIRST ORIGINAL COMPLAINT

        J.B. (“J.B.” or “Student”) by and through her next friend and legal guardians Kimberly

Beason and Scott Beason (collectively “Plaintiffs” herein) files this First Original Complaint

alleging that the Klein Independent School District (hereinafter referred to as “KISD” or the

“School District”) violated the various rights of the Student, as more specifically pled herein.

Plaintiffs reserve the right to re-plead if new claims and issues arise upon further development of

the facts, as permitted by law. In support thereof, Plaintiffs would respectfully show this tribunal

the following:

                           I. BRIEF INTRODUCTION TO THE CASE

1.      J.B. was born on May 29, 2003; she is now 15 years old.

2.      The #METOO Movement is predicated upon several facts that are absolutely

        uncontroverted: first, that men who have teased, bullied, harassed, assaulted, and even

        sexually assaulted females got away with it, because females were either too scared to

        complain or when they did, nothing was done about it.

3.      The second fact, that most assuredly flows from the first, is that the males who took


First Original Complaint                                                                          1
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 2 of 33



        advantage of females continued their mistreatment of women because no one stopped

        them from doing so.

4.      A third fact is that initial workplace banter and teasing toward women, left unabated,

        increases in severity and intensity. In fact, that is exactly what happened in this case,

        except it started in elementary school when a group of young male students teased,

        bullied, sexually harassed, and even assaulted J.B. over the course of almost six years.

5.      Even though J.B.’s mother complained to KISD administrator after administrator,

        principal after principal, counselor after counselor, teacher after teacher, no one ever

        investigated the allegations whether pursuant to Title IX jurisprudence or KISD’s own

        policies and procedures.

6.      Not surprisingly the daily harassment to J.B. at KISD over many years took its toll on

        her, so much so that J.B. developed severe anxiety, depression, insomnia, and physical

        manifestations of each of these. Ultimately, she was forced out of her school at KISD

7.      There is not a week that goes by where there is not some media story about the plight of a

        young person who is bullied, harassed, assaulted, or even sexually assaulted at their

        school. Frankly, it is a national epidemic. Unlike the task of containing the spread of a flu

        virus by means of vaccines and treatment, this type of epidemic is particularly difficult to

        treat because often the school district itself, as in J.B.’s situation, is part of the illness and

        refuses to recognize its own responsibility. KISD’s failure is troublesome because they

        were on notice as to the horrible bullying and harassment J.B. experienced and did

        nothing about it.

8.      For the families there is nothing worse than seeing their own child suffer. To give


First Original Complaint                                                                                2
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 3 of 33



        meaning to their child’s experience, they feel compelled to tell their story. They feel a

        duty to do so in the hope the presentation of their story will prevent the same from

        happening to another family. In the course of this telling, these victims benefit from a

        healing effect. The healing and empowering effect is even more pronounced when the

        story is told before a neutral tribunal, as Plaintiffs have chosen to do in her case, so that

        the bright light and sanitizing effect of federal law and the tribunal’s gaze is focused on

        this important issue and the School District’s failures.

                                       II. JURISDICTION

9.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C.A. §1331 and 1343

        because the matters in controversy arise under the laws of the United States.

10.     J.B. is a citizen of the State of Texas, and was at all pertinent times a student in the Klein

        Independent School District.

11.     During the relevant time-period in this cause, and upon which this complaint is based,

        J.B. was a student attending Hildebrandt Intermediary in Klein Independent School

        District.

12.     Under 28 U.S.C. §1391, venue is proper before this Court because the events and

        omissions giving rise to the Plaintiffs’ claims occurred in the Southern District of Texas,

        Houston Division

                                          III. PARTIES

13.     J.B. lives with her mother--Kimberly Beason, her father—Scott Beason, and her brother

        at 25010 Pikecrest; Spring, Texas 77389. They live within the Klein Independent School

        District catchment area.


First Original Complaint                                                                            3
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 4 of 33



14.     Klein Independent School District is a school district organized under the laws of the

        State of Texas. At all times pertinent to this case, J.B. was a student at the Klein

        Independent School District. They may be served by and through their Superintendent,

        Dr. Bret A. Champion 7200 Spring Cypress Road; Klein, Texas 77379. The Defendant’s

        attorney, the Honorable Clay Grover with the law firm of Rogers, Morris & Grover,

        L.L.P., 5718 Westheimer Road, #1200, Houston, Texas 77057, has agreed to answer and

        accept service.

                           IV.   HISTORICAL BACKGROUND OF TITLE IX

15.     The Educational Acts of 1972 passed through Congress as Public Law No. 92-318, 86

        Stat. 235 (June 23, 1972) and codified at 20 U.S.C. sections 1681 through 1688. It is

        commonly known as “Title IX” and states (in part) that:

                 No person in the United States shall, on the basis of gender, be excluded from
                 participation in, be denied the benefits of, or be subjected to discrimination under
                 any education program or activity receiving federal financial assistance.

16.     It is intended to remedy the effects of discrimination based upon sex, gender or gender

        stereotypes. Moreover, it is to assure that a student is not a victim of bullying,

        harassment, sexual harassment, assault or sexual assault because of their membership in

        this protected class.

A.      The Operative Law & Regulations

17.     The Department of Education promulgated rules to help implement Congress’ intent at 34

        C.F.R. §106.1, which became effective as early as July 1, 1975. From the inception of

        Title IX, the United States Department of Education (“DOE”) in their Office for Civil

        Rights (OCR) issued policy guidance on discriminatory harassment. They did so on


First Original Complaint                                                                           4
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 5 of 33



        discrimination based upon race (see 59 Fed. Reg. 11448 (Mar. 10, 1994) and later

        regarding harassment based upon sex [“Title IX”] (see 62 Fed. Reg. 12034 [Mar. 13,

        1997]). These rules made clear that school personnel must understand their legal

        obligations to address harassment based upon sex, gender and gender stereotypes and

        further, that they were in the best position to recognize and prevent the harassment, to

        lessen the harm to students if, despite their best efforts, harassment continued to occur

        and importantly, remedy the effects of the harassment.

B.      Gebser v. Lago Vista Independent School District

18.     In 1998 the United States Supreme Court addressed the applicability and scope of civil

        liability against a school district, when one of the teachers was involved in a sexual

        relationship with a student. Gebser v. Lago Vista Independent School District, 524 U.S

        274, 286 (1998).

19.     The teacher and the student had intercourse during class time, although never on school

        property. The student did not report the relationship to school officials. After a police

        officer discovered the student and the teacher engaged in sexual intercourse, the teacher

        was arrested and terminated from employment.

20.     The student filed suit for sexual harassment under state law, Title IX, and §1983. The

        trial court dismissed the federal claims and remanded to state court for the state law

        negligence claims. The intermediate appellate court affirmed dismissal of the federal

        claims. The student sought review in the U.S. Supreme Court and found that a student is

        not allowed to recover for sexual harassment by one of the district's teachers unless an

        official of the district had actual notice of and was deliberately indifferent to the


First Original Complaint                                                                        5
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 6 of 33



        misconduct.

21.     Among other things the Student focused primarily on Lago Vista's failure to promulgate

        and publicize an effective policy and grievance procedure for sexual harassment claims.

        They pointed to Department of Education regulations requiring each funding recipient to

        "adopt and publish grievance procedures providing for prompt and equitable resolution"

        of discrimination complaints, 34 CFR § 106.8(b) (1997), and to notify students and others

        "that it does not discriminate on the basis of sex in the educational programs or activities

        which it operates," §106.9(a).

22.     The District argued that Lago Vista's alleged failure to comply with the regulations,

        however, does not establish the requisite actual notice and deliberate indifference to

        specific instances of sexual harassment. The Court agreed and wrote found that “in any

        event, the failure to promulgate a grievance procedure does not itself constitute

        ‘discrimination’ under Title IX.” Further, that the Department of Education could enforce

        administrative requirements but that the Court noted that there could never be a private

        right of action under Title IX and allow recovery in damages for violation of those sorts

        (emphasis added) of administrative requirements. What sort or sorts of administrative

        requirements that could or might rise to the level of liability, was soon addressed in a

        case alleging student upon student sexual harassment and assault, where School District

        Officials were on notice of the sexual harassment of a female student and were

        deliberately indifferent to it.

C.      Davis v. Monroe County Board of Education I and II

23.     The controlling case on the subject of student upon student sexual harassment is Davis v.


First Original Complaint                                                                           6
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 7 of 33



        Monroe County Board Of Education, 526 U.S. 629 (1999). Beginning in and about

        December 17, 1992, and continuing through May 19, 1993, LaShonda Davis, a student at

        the Monroe County Board of Education in Georgia began to be harassed by a fellow

        fifth-grade student, during school hours. She filed a lawsuit against the School District

        alleging she was a victim of discrimination based upon both constitutional law and

        statute. Her claims were dismissed at 862 F. Supp. 363 (M.D. Ga. 1994) and she

        appealed. In 1997 the 11th Circuit affirmed the District’s Court’s decision in the Davis v.

        Monroe County Board of Education at 120 F.3d 1390 (11th Cir. 1997). She appealed

        again. On January 12, 1999, the Supreme Court heard oral argument in Davis v. Monroe

        County Board Of Education.

D.      The United States Department of Education, Office of Civil Rights

24.     During this same period leading up to and through both Gebser and Davis, the United

        States Department of Education, Office Of Civil Rights (“OCR”), promulgated a number

        of directives for school district’s to follow regarding harassment, bullying, sexual

        harassment and even sexual assault. Many were predicated on the regulations

        promulgated by the Department of Education, including those related to the procedural

        rights and protections a student and their parents had pursuant to Title IX.

25.     Also, in January of 1999, the OCR produced Protecting Students From Harassment And

        Hate Crime. It essentially provided a Checklist for a school district to follow, with the

        intent it would help the district develop a culture making schools safer for all students

        and help to prevent harassment and sexual assault and importantly, to remedy its effects.

        In a document of over 157 pages it noted that sexual harassment if ignored, could


First Original Complaint                                                                          7
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 8 of 33



        jeopardize a student’s academic achievement, undermine their physical and emotional

        well-being and often provoke retaliation.

26.     It listed a number of examples of effective actions including, most importantly; timely

        investigations, appropriate use of punishment, remedial actions like increasing adult

        supervision of “hot spots,” close monitoring of the victim or perpetrator, use of informal

        conflict resolution, providing emotional and psychological support for the victim and

        perpetrator, and greater teaching across the school community including and especially

        staff. It stressed the need for a compliance coordinator to assure that the school district

        followed the various directives developed by the OCR and that any such intervention

        provided be assessed on an ongoing basis for effectiveness.

 E.     Davis v. Monroe County Board of Education, Supreme Court Decision

27.     The Supreme Court announced its opinion on May 24, 1999, just months later. The Court

        reviewed the underlying facts and noted that LaShonda Davis was harassed by a male

        student (G.F.) from approximately December of 1992 to the middle of May in 1993, for

        just about six (6) months. During this period the boy attempted to touch her breasts and

        genital area. He also made vulgar statements occurring twice in January of 1993. These

        three incidents were reported to the classroom teacher, who told LaShonda’s mother and

        that the school’s vice-principal, was made aware of the incident and would take action.

        The record reflects none was taken. There are specific allegations of two other incidents

        in February, one in gym class and another in the classroom. Both were reported. Here

        again, the record reflects that no action was taken. There was another allegation in early

        March and again no action was taken. Apparently G.F. also bothered other females and as


First Original Complaint                                                                          8
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 9 of 33



        a group, the girls attempted to speak with the school’s principal about the situation, but

        he refused to do so. Importantly, the Supreme Court noted that no effort was ever made to

        separate G.F. and LaShonda, even when she just wanted to change seats in class. During

        this period LaShonda’s grades fell and she became depressed and suicidal.

28.     The Supreme Court first addressed the School Board’s argument that Title IX did not

        extend to student upon student sexual harassment, because there was nothing in the

        enabling legislation that would have put them on notice, of such liability. They

        summarily rejected that contention and noted that the regulatory scheme promulgated by

        the Department of Education had long provided School Boards notice that they could be

        liable for failure to adequately respond to known student upon student harassment. 119.

        S.Ct.    1671 citing 34 C.F.R. §106.31(b)(6) [aiding or perpetuating discrimination];

        106.31(d) [shall develop, design and implement procedure to stop the harassment];

        106.37(a)(2) [shall not approve or assist in discrimination]; 106.38; 106.51(a)(3)[1998].

29.     The Supreme Court also noted that School Board’s across the country were also on notice

        that they could be held liable for their own failure to address harassment and follow the

        guidelines developed by the Department of Education’s Office of Civil Rights (“OCR”).

        119. S.Ct. 1673 citing 62 Fed. Reg. 12034, 12039-12040 [1997]; 59 Fed. Reg.

        11448-11449 [1994] if it were due to their own deliberate indifference to follow such

        guidelines, when a district official was on notice of potential sexual harassment of a

        student, by another student or even a teacher.

30.     They also noted that as early as in 1993 the National School Board Association had

        issued a publication, for use by "school attorneys and administrators in understanding the


First Original Complaint                                                                            9
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 10 of 33



        law regarding sexual harassment of employees and students," which observed that

        districts could be liable under Title IX for their failure to respond to sexual harassment of

        a student by another.

31.     This case set forth the elements a student would have to satisfy to hold a school district

        liable, for violations of their rights pursuant to Title IX. First, that the student must be

        member of a protected class and be bullied, harassed or assaulted because of their

        membership in that class (based upon sex or gender); second, that the harassment be

        severe and pervasive such that the student experience a deprivation of educational

        opportunity; third, that the school district was on notice of the harassment and last, that

        they were deliberately indifferent to it. Importantly, the Court affirmed that a public

        school district has a threshold duty not only to investigate the allegations in a timely

        manner, but a parallel duty to assure the student does not become more and more

        vulnerable to the harassment. Moreover, the District has a duty to not only prevent

        ongoing and future occurrences of the harassment but to remedy the effects of past

        harassment.

F.      More From The United States Department of Education, Office of Civil Rights

32.     In any case, after the Gebser and Monroe decisions, the OCR sent out a Memorandum or

        Dear Colleague Letter in 2000 to public school districts across the country noting they

        could be held liable for civil damages when a student is bullied or harassed based upon

        sex or gender, as previously noted in the regulations promulgated at 62 Fed. Reg. 12034

        (Mar. 13, 1997) and they were deliberately indifferent to such harassment. It discussed,

        among other things the profound effects of harassment on a student, the laws and rules


First Original Complaint                                                                          10
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 11 of 33



        that apply and how such harassment, unrequited, effects a student’s equal opportunity

        under those laws to receive an education. It reiterated all the various interventions needed

        to satisfy federal law, rules and OCR directives. It reinforced the duty to provide

        counseling to both the victim and even the perpetrator and to have a program to assess the

        effectiveness of interventions and monitor unresolved issues.

33.     In January of 2001 the OCR issued a “Revised Sexual Harassment Guidance,” giving

        notice to school districts that discrimination based upon gender, including and especially

        that such harassment is actionable reiterating the standards of care enunciated in Gebser

        and Davis. Over time the OCR issued various executive directive on issues of bullying,

        harassment and discrimination based upon gender. Its intent was to respond to Davis and

        among other things, reinforced the need to let students and their parents know about their

        procedural rights in such an instance, including but not limited to the School District’s

        grievance procedures.

34.     It provided school boards further direction on its specific obligations and reiterated that in

        completing an investigation the District should review the effect of the sexual harassment

        on the child’s education; the type, frequency and duration of the conduct, the number of

        individuals involved, the location of incidents and the “totality of the circumstances.”

        Importantly, the School District is required to provide prompt and effective action, let a

        family know of the harassment the child was experiencing in a timely manner and

        provide information about their procedural rights under the regulations including and

        especially a grievance process. Most importantly, it noted the need for any investigation

        to be impartial. Last, if a student has been a victim of sexual harassment the school


First Original Complaint                                                                           11
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 12 of 33



        district has a number of potential interventions including the provision of or paying for

        counseling, working with a tutor and giving the student the opportunity to make up work.

        Moreover, an essential part of a school district’s duty is to provide ongoing assessment

        and follow up inquiries, as to the effectiveness or ineffectiveness, of any remedy actually

        or attempted to be provided.

35.     In January of 2006, the OCR sent out another Memorandum or Dear Colleague Letter

        regarding harassment based upon sex or gender. The letter enclosed the January 2001

        “Revised Sexual Harassment Guidance” booklet. Since that time the OCR has sent out a

        number of guidelines and directives, almost every year since, essentially reiterating a

        school district’s duties when they receive notice that a student alleges they have been a

        victim of bullying, harassment or assault based upon sex or gender. They too have been

        incorporated into the jurisprudence as to Title IX and Texas law.

G.      Texas Law

36.     It is a long-standing and well settled law, that educators have a duty to report abuse and

        neglect of a minor. See Texas Family Code §261.101; see Texas Education Code

        §21.006; 19 T.A.C. §61.1051. Abuse includes, but is not limited to, any type of sexual

        conduct that causes or could cause emotional injury to a minor. Id. at §261.001(1)(A, B,

        E, F).

37.     In addition, the Texas Education Agency (“TEA”) and their various local service centers

        working under TEA’s purview developed and disseminated a significant amount of

        support material for school boards as to how to best prevent bullying and harassment in

        general, and bullying and harassment based upon sex and gender in particular. This


First Original Complaint                                                                        12
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 13 of 33



        included the develop of Ethical Standards for teachers as developed what is called the

        State Board of Educator Certification (“SBEC”) Among many things, included language

        taken from the Texas Family Code.

38.     In 2003, the duties that all educators had to report abuse was reinforced for School

        Superintendents who had specific duties, in addition to those noted in the Family Code, to

        report such allegations to the school Board of Trustees, TEA and SBEC. Texas Education

        Code §21.006(c), (d). In fact, a School Superintendent who failed to take such reporting

        measures could liable civilly, criminally or have an ethical complaint filed with TEA and

        even lose their own license.

39.     In addition, the various federal guidelines and directives also noted above, over the

        course of time became integrated into, and became part of, Texas law as well. First, there

        were increased penalties in the Juvenile Justice system for students who assaulted, bullied

        and harassed other students.

40.     In addition, School Boards were provided significant information from the Texas

        Association Of School Boards (“TASB”) on how to best respond to assaults, bullying and

        harassment, when it occurred. In fact, in September of 2008, TASB disseminated a

        memorandum entitled Harassment And Bullying Policies In Public Schools. It noted the

        requirement that schools must have an active policy and practice regarding both teacher

        upon student and “student-to-student harassment” sexual harassment. It noted, the most

        recent applicable legislative changes. Among other things it noted that a school district

        could be liable when there is teacher upon student sexual harassment and the district’s

        “deliberately indifference cause students to undergo harassment or makes them


First Original Complaint                                                                        13
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 14 of 33



        vulnerable to it, and the harassment takes place in a context subject to the school district’s

        control,” citing Gebser and Davis; and relevant Code of Federal Regulation Sections; see

        34 C.F.R. §106.8 - 106.9, as to how to address allegations of sexual harassment.

41.     In regard to addressing issues of assault, bullying and harassment it referred school

        districts in Texas to look to the Office of Civil Rights, Protecting Students From

        Harassment And Hate Crimes: A Guide For Schools (as noted above). In addition, the

        TASB also helped the Klein ISD to develop a number of very specific policies,

        procedures and practices related to bullying, sexual harassment and sexual assault.

42.     In 2011, the Texas Legislature again addressed bullying, harassment and sexual

        harassment in the public schools by passing comprehensive and far-reaching legislation

        on the topic. Put into the Texas Education Code, staff was required to have specialized

        training on the topic (Section 21.451) and that students were to be provided various types

        of assistance including counseling.

43.     In response to all the above, in 2012 TASB again provided School District’s in Texas

        guidance on addressing allegations of sexual harassment. It promulgated updated

        versions of policies and procedures that a school board like the Klein ISD could adopt to

        address sexual harassment by staff. The bulletin sent out to all Texas School Districts

        reiterated their duties to have a functional policy and procedure for reporting,

        investigating and issuing a determination regarding an allegation of sexual harassment. It

        also reiterated the duty to train not only staff but students on issues regarding sexual

        harassment. It further underscored and reiterated the duty for staff to report allegations of

        sexual misconduct between a teacher and student to child protective services. Texas


First Original Complaint                                                                           14
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 15 of 33



        Family Code 261.101(b).

H.      Policies & Procedures Developed By The Klein Independent School District

44.     The Klein Independent School District has long had and re-authorized policies and

        procedures related to Student Welfare and keeping students free from Discrimination,

        Harassment & Retaliation, that address among other things, including teacher upon

        student sexual harassment and assault. It specifically cites a number of civil cases, chief

        among them the Gebser and Davis decisions noted above.

45.     It sets out definitions of sexual harassment, information about reporting allegations of

        bullying and harassment between staff and a student, and their own investigatory

        procedures. It required allegations of bullying and harassment based upon sex or gender

        to be directed to the School District’s Title IX Coordinator, and the family be given that

        person’s contact information. The family also was required to receive actual notice of

        their procedural rights. The school district’s investigation needed to be completed in a

        timely manner, usually less than ten (10) days, that a written report should be developed

        and interim action taken, as appropriate. The report must address whether or not

        prohibited contact occurred and must be filed with the relevant School District Official. If

        a student is not satisfied with the outcome of the investigation, they have the right to

        appeal the decision through the District’s grievance procedure or even with the Office of

        Civil Rights with the U.S. Department of Education.

46.     The School Board Policies also note a non-exhaustive list of potential corrective actions.

        They include for instance, a training program for the victim, a comprehensive education

        program for the school community and counseling to the victim. There also had to be a


First Original Complaint                                                                         15
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 16 of 33



        system to follow up with the victim to assess the effectiveness of any intervention that

        may have been provided. There is also discussion of increasing staff monitoring and

        assessment of the problem.

47.     The Klein Independent School District policy and procedures which were developed to

        address bullying, harassment, assault or even sexual assault based upon sex or gender

        fully follow the requisites of federal and state law, federal rules and regulations, caselaw,

        OCR guidelines and professional standards of care, all as noted above.

48.     Nevertheless, Klein ISD has failed to adhere to all such duties whether constitutional,

        pursuant to federal and state law, and federal and state regulations, as well as Ethical and

        Professional Standards.

                                  V. STATEMENT OF FACTS

A.      ABOUT J.B.

49.     J.B. was born on May 29, 2003.

50.     During the period that makes the basis of this complaint she was a student at

        Northampton Elementary and Hildebrandt Intermediate schools in the Klein Independent

        School District.

B.      J.B. IS BULLIED AND HARASSED BECAUSE SHE IS FEMALE

51.     While a student at KISD, J.B. was incessantly bullied and sexually harassed by male

        students. The bullying and sexual harassment began in 2011 when J.B. was in third grade

        and continued through 2017 at the end of her eighth-grade year. This six-year period of

        bullying and sexual harassment was perpetrated by a particular group of male students

        and chief among them were two boys named C.E. and Z.C.


First Original Complaint                                                                          16
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 17 of 33



52.     In J.B.’s third grade year at Northampton Elementary School, C.E., Z.C., and other boys

        began repeatedly call her names like “fat”, “short”, “stupid”, “ugly”, “bitch”, and “slut”.

        On many occasions J.B. told her teacher Ms. Grant about the boys’ behavior. Her teacher

        told J.B. that “it probably just means [they] like you” but that she “would look into it.”

        However, the bullying and sexual harassment was not stopped.

53.     In 2012, when J.B. was in fourth grade, the bullying and sexual harassment continued. It

        was at this time that she told her parents about these incidents and how C.E., Z.C., and

        other boys had been calling her names like “fat”, “short”, “stupid”, “ugly”, “bitch”, and

        “slut” since the previous year. J.B. also told them that C.E. had been telling her that the

        only reason T.J.B. (a male student) was friends with her was because they “were having

        sex,” which was not true.

54.     C.E. in particular became physically aggressive toward J.B., shoving her into things or

        pushing her down given the opportunity. In the winter of 2013, he slammed J.B.’s head

        against the gym wall. J.B. went to the school nurse who called Ms. Beason at home to

        report the incident but to Plaintiffs’ knowledge, the nurse did not report the incident to

        anyone else at KISD. On another occasion during the spring of 2013, C.E. pulled J.B. off

        the monkey bars by her leg while she was reading a book.

55.     Ms. Beason spoke with J.B.’s fourth grade teacher Ms. Mickelson many times about the

        bullying sexual harassment in person, over the phone, and by email. On or about April 7,

        2013, Ms. Beason received a phone call and an email from Ms. Mickelson stating:

            “Just left you a message on your phone. [J.B.] has had a very emotional day with
            lots of tears. I was hoping that you could speak with her. Mrs. Johnson [school
            counselor] is going to visit with her this afternoon. From what I can gather she is
            again [emphasis added] feeling like she is being bullied … Just wanted to give

First Original Complaint                                                                          17
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 18 of 33



            you a heads up. I want nothing more than for my students to be happy at school
            and wish bullying never happened … I am trying to prevent this just not sure what
            else to do?”

56.     Ms. Beason also contacted the school’s principal Ms. McKetta, who assured her the

        situation would be handled. Additionally, Ms. Beason spoke with the school counselor

        Ms. Johnson, who had previously been informed about the bullying and sexual

        harassment by J.B. and Ms. Mickelson. Ms. Beason implored Ms. Johnson to speak with

        C.E. to determine why he was acting so aggressively towards J.B. However, neither she

        nor Ms. McKetta investigated the reports pursuant to Title IX requirements or KISD

        policies and procedures. Not surprisingly, the bullying and sexual harassment continued.

57.     Ms. Beason began regularly eating lunch with J.B. at school. Some of J.B.’s friends told

        Ms. Beason about C.E., Z.C. and other boys calling J.B. names like “fat”, “short”, “stupid”,

        “ugly”, “bitch”, and “slut”. Ms. Beason walked over to C.E. to ask him to stop calling J.B.

        He responded by stating that he did not say that J.B. and Ms. Beason were those things

        but rather that all women were those things. It was obvious that C.E. in particular was

        specifically targeting females by bullying and sexually harassing them.

58.     At the end of J.B.’s fourth-grade year on June 6, 2013, a friend of Ms. Beason’s named

        Marcey Greiner told her that she had witnessed C.E., Z.C., and other boys purposefully

        make J.B. cry by calling her names like “fat”, “short”, “stupid”, “ugly”, “bitch”, and

        “slut”. The group of boys had all given each other high-fives after succeeding.

        Afterwards Ms. Mickelson wrote Ms. Beason an email saying, “So sorry about what

        happened today at school.”

59.     On the same day that incident occurred, Mr. Beason drove to the school and reported the


First Original Complaint                                                                         18
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 19 of 33



        incident to the new school principal, Ms. Castillo, who promised him that KISD would

        keep J.B. safe. But to Plaintiffs’ knowledge, she failed to conduct an investigation as

        required by Title IX and so the bullying and sexual harassment continued.

60.     Over time, J.B. began to change emotionally. During her fifth-grade year in the fall of

        2013 she became very quiet and withdrawn. She did not want to go school and her grades

        dropped. J.B.’s parents told her fifth grade teacher Ms. Schweitzer about C.E., Z.C., and

        the other boys who continued to bully and sexually harass their daughter.

61.     On April 23, 2014, Ms. Beason sent Ms. Schweitzer an email detailing how, on the

        previous day, C.E. had kicked J.B. Ms. Schweitzer wrote back saying:

            “[J.B.] was strong today and I let her know that I will be by her side whenever she
            needs help. I have also been monitoring her on the playground, informed the P.E.
            teachers and walked her out first for dismissal today. I told her to let me know if
            she needs anything-I am always there for her.”

62.     Ms. Schweitzer attempted to keep C.E. away from J.B., but C.E. would see J.B. at

        recess, after school, and at lunch, and he would not miss an opportunity to bully and

        harass her. Ms. Schweitzer told Ms. Beason that she had brought up the problem with

        administrators on multiple occasions but to Plaintiffs’ knowledge, an investigation was

        never conducted as required and the bullying and sexual harassment continued.

63.     During the spring of 2014, C.E. pushed J.B. to the ground from behind after school,

        causing her to cry and bleed. J.B.’s father immediately reported the incident to Principal

        Castillo who assured the family the problem would be stopped. However, Ms. Beason

        called the school the next day and was told by Ms. Castillo that there was nothing more

        the school could do about the bullying and sexual harassment. The principal suggested

        Ms. Beason contact the KISD police department, which she did. Neither KISD nor the

First Original Complaint                                                                          19
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 20 of 33



        KISD police department would provide information to J.B.’s parents about any action

        taken by KISD police over the situation.

64.     By this time, many of J.B.’s peers would not interact with her for fear of becoming targets of

        the bullies as well. School administrators had failed to do anything about J.B.’s treatment

        and as a result, C.E., Z.C., and other boys continued to bully and sexually harass her with

        increasing intensity and without fear of punishment.

65.     In the summer of 2014, before J.B. began sixth grade at Hildebrandt Intermediate School

        in KISD, Ms. Beason met with the school counselor Marcy Wilson to discuss how J.B.

        had been the target of bullying and sexual harassment over the three previous years. Ms.

        Beason wanted to make sure that C.E. would not be in any of J.B.’s classes due to the

        bullying and sexual harassment. Ms. Wilson, who shared the fact that she was already

        planning to speak with C.E.’s parents on another matter, informed Ms. Beason that, only

        by happenstance, C.E. had not been assigned to be in any of J.B.’s classes. Again, Ms.

        Beason was promised that J.B. would be kept safe but to Plaintiffs’ knowledge, nothing

        was done to address the bullying and sexual harassment.

66.     In sixth grade C.E., Z.C., and other boys continued to call J.B. names such as “freak”

        and “fat” and “ugly” and “bitch” and “slut”. In the middle of the year, C.E. pushed J.B.

        down the stairs while she was on her way to class. Ms. Beason called the school the

        following day about the incident and spoke to Assistant Principal Shallenberger. Still,

        nothing was done about the bullying and sexual harassment.

67.     By this time the perpetrators had stopped using J.B.’s actual name and instead referred

        to her solely using derogatory terms such as “slut”. C.E. would also frequently grab his


First Original Complaint                                                                           20
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 21 of 33



        crotch and tell J.B. to “suck this freak.” Ms. Beason reported C.E.’s ill treatment of J.B.

        to Assistant Principal Barton, who told her that the situation would be handled. But to

        Plaintiffs’ knowledge, no investigation was conducted as district policy and Title IX

        require and thus the bullying and sexual harassment was allowed to continue.

68.     Over the next three years of her sixth, seventh, and eighth grades, whenever J.B. was in

        earshot at lunch in the cafeteria, C.E., Z.C., and their friends would make vulgar

        comments to her such as “nice butt” and “nice tits” and “wanna have sex?”

69.     J.B. frequently reported these comments to the teachers and administrators on lunch

        monitor duty only to be told to “sit down” and “ignore the boys” and their comments.

        Upon information and belief, not one of these teachers or administrators on lunch monitor

        duty who received J.B.’s complaints ever reported the incidents to anyone else at KISD,

        no investigation was conducted, and no action was taken to stop the bullying and sexual

        harassment. Eventually J.B. stopped reporting these incidents to the monitors because

        nothing was ever done.

70.     During one such lunch period in November 2015 in her seventh-grade year, C.E. and Z.C.

        were calling J.B. names like “freak” and “fat” and “ugly” and “bitch” and “slut” as well

        as making sexually lude comments. J.B. became so upset that she loudly screamed at

        them to leave her alone.     One of the lunch monitors sent J.B., C.E., and Z.C. to

        Assistant Principal Marti’s office.   Ms. Marti called Ms. Beason and told her that J.B.

        screamed at lunch. After getting additional details about the incident from her daughter,

        Ms. Beason called Ms. Marti to tell her that J.B. had screamed because the two boys

        would not stop harassing her. However, no investigation was conducted as required and


First Original Complaint                                                                        21
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 22 of 33



        nothing was done stop the bullying and sexual harassment.

71.     C.E., Z.C., and other boys especially targeted J.B. with sexual harassment when she was

        walking in the school hallways. She reported the boys’ behavior to Ms. Shallenberger,

        who suggested J.B use headphones when walking in the hallway so she wouldn’t hear

        what they were saying to her. The following day Ms. Beason talked to Ms. Shallenberger

        on the phone and was given the same suggestion of headphones for her daughter. Despite

        receiving these disturbing reports, there was no investigation conducted by district staff

        as required and the bullying and sexual harassment continued.

72.     Furthermore, in December 2015 during her seventh-grade year, C.E. told J.B. during

        lunch that her dad left her mother because J.B. was so ugly and called her names such as

        “freak” and “fat” and “ugly” and “bitch” and “slut”. In response, J.B. threw a napkin at

        the boy, and was sent to Ms. Marti’s office. She was punished by making her sit in a

        different area at lunch for over a week. None of the other students wanted to sit with J.B.

        due to fear of becoming targets and because she was emotionally fragile due to the

        bullying and sexual harassment. In spite of the fact that J.B. specifically told Ms. Marti

        what led her to throw the napkin at C.E., she did not open an investigation as required

        and the bullying and sexual harassment continued.

73.     At the end of seventh grade in 2016, J.B. tried out for the cheerleading squad and made

        the team. During the annual seventh grade teacher/student basketball game, Ms. Beason

        alerted cheerleading sponsors Maggie Ritz and Tina James, who were also eighth-grade

        teachers, about the bullying and sexual harassment and its principal perpetrator C.E. To

        Plaintiffs’ knowledge, Ms. Ritz and Ms. James did not report this to KISD staff or take


First Original Complaint                                                                        22
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 23 of 33



        any other action.

74.     During J.B.’s eighth-grade year, as they had in previous years, C.E., Z.C., and other boys

        continued to call J.B. names like “freak” and “fat” and “ugly” and “bitch” and “slut”. By

        this time, J.B. was having severe physical and mental symptoms associated with anxiety

        caused by the bullying and sexual harassment. She was increasingly separating and

        isolating herself from her peers. J.B. started becoming ill quite often—first, she

        contracted strep throat, then influenza, and then she began having stomach pains.

75.     On or about September 28, 2016, Ms. Beason had a meeting with the cheer sponsors, Ms.

        James and Ms. Ritz, as well as Ms. Shallenberger. The meeting was in regard to “cheer

        demerits” J.B. had received due to absences. During the meeting, the cheer sponsors

        discussed their concern that “J.B. was having a hard time socializing with the other girls.”

        Ms. Beason informed them again about the bullying and sexual harassment J.B. had been

        enduring and that it had made her closed off. She specifically singled out C.E. as the

        main perpetrator, pausing to make sure the group understood she was not talking about

        Ms. Ritz’s son who shares the same first name. “Yeah, we know about him,” one of them

        responded. Yet they failed to do anything about the bullying and sexual harassment to

        help J.B. At that point Ms. Beason decided to take her daughter out of cheer.

76.     On or around December 5, 2016, J.B. was walking when C.E. pulled her hair very hard

        from behind. She went to the office and reported the incident directly to Ms. Marti. Ms.

        Beason also spoke with Ms. Marti the next day who said there had been “no report of

        bullying”. Mother followed up by sending an email to Ms. Marti saying J.B. was hurt

        that the bullying was denied after she had personally discussed it with the principal. Still,


First Original Complaint                                                                          23
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 24 of 33



        to Plaintiffs’ knowledge, she did nothing and the bullying and sexual harassment was

        allowed to continue.

77.     In February 2017, C.E. made comments to J.B. about her breast size and touched her on

        her buttocks from behind in the hallway. J.B. immediately told a teacher that was nearby

        but the teacher responded by suggesting that she ignore him.

78.     As a result of the extensive bullying and harassment J.B. suffered while at KISD, she

        developed an anxiety disorder, depression, and insomnia. She also began to suffer from

        irritable bowel syndrome (IBS) and due to severe stomach pain, was taken to the

        emergency room at least four times in her eighth-grade year. Additionally, J.B. was

        prescribed medication for the anxiety and depression and started regularly seeing a talk

        therapist and a physician for her gastrointestinal issues.

79.     Due to the ongoing bullying and sexual harassment and the district’s failure to take any

        actions to stop it pursuant to Title IX as well as their own policies and procedures, it was

        determined that in the best interest of J.B.’s physical and mental health, she should not

        return to the Hildebrandt Intermediate environment. Her last day of attending the school

        in person was February 26, 2017.

80.     Around March of 2017, Ms. Beason received a message left by a worker with the

        Department of Family and Protective Services (CPS) who was investigating a complaint

        made against her regarding her child being frequently absent from school. Thinking it

        was about her son (who was on homebound services due to a seizure disorder), Ms.

        Beason made an appointment with the Klein Oak High School counselor, Mary-Margaret

        Bollato.


First Original Complaint                                                                         24
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 25 of 33



81.     When they met, Ms. Bollato told her that no one at the high school had contacted CPS.

        Ms. Beason then told the counselor about J.B. and the bullying and sexual harassment her

        daughter had experienced at the hands of C.E. Ms. Bollato told her that it would be hard

        to keep C.E. away from J.B., even if Ms. Beason procured a restraining order, and that

        someone with J.B.’s issues should go to school somewhere else. Ms. Bollato then gave

        her a list of different schools of mixed type (charter/private/online schools).

82.     On or around March 22, 2017, Ms. Beason handed Hildebrandt Intermediate staff a letter

        detailing the recommendation of J.B.’s physician and therapist that J.B. be placed on

        “homebound status” due to anxiety and fear relating to the school environment.

83.     On or around March 31, 2017, Ms. Beason sent an email to school counselor Kathryn

        Bitter regarding an upcoming meeting to determine whether or not J.B. would be

        approved for homebound services. She reiterated the need for the services due to her

        daughter’s severe anxiety caused by the years of bullying by her peers. To Plaintiff’s

        knowledge, the allegations of bullying were not investigated as required.

84.     On or around April 6, 2017, the meeting was held to discuss the family’s request for

        homebound services. Some of those in attendance were Ms. Beason, Assistant Principal

        Tommy Newton, and Ms. Bitter. J.B.’s mother revisited the medical professionals’

        opinions and recommendation that her daughter be placed on homebound status. Mr.

        Newton told those in attendance that there was “no record of bullying.” Ms. Beason

        replied that for years, “C.E. has harassed and tortured J.B.” Mr. Newton rudely scoffed,

        “Tortured? Come on!” The family’s request for homebound services was subsequently

        denied.


First Original Complaint                                                                     25
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 26 of 33



85.     The next day Ms. Beason sent an email to Ms. Marti, Klein ISD 504 Coordinator Dr.

        Mary Rosenberg, and Mr. Ron Webster, the Executive Director of the Department of

        Campus Safety & Support. In her email she went over the events of the previous day’s

        meeting, reviewed the manifestation of physical and mental disorders because of the

        bullying and sexual harassment of her daughter, and restated the request for homebound

        services. To Plaintiff’s knowledge, the allegations of bullying and sexual harassment

        were not investigated as required.

86.     On or around April 11, 2017, Ms. Beason sent another email to Ms. Marti and Mr.

        Webster inquiring about getting a restraining order for J.B. against C.E. due to the

        bullying and harassment. To Plaintiff’s knowledge, no KISD administrator investigated

        these allegations of bullying as required.

87.     On or around April 13, 2017, Ms. Beason sent an email to Ms. Marti after the principal

        spoke directly with J.B.’s therapist, who had informed the administrator that J.B. should

        not return to the school over concerns for her health and safety. On or around April 17,

        2018, Ms. Marti replied to Ms. Beason’s email to say that she did speak with the therapist

        about the bullying and health concerns but that KISD was still denying the family’s

        request for homebound services. To Plaintiff’s knowledge, Ms. Marti did not investigate

        these allegations of bullying as required.

88.     On the same day, Ms. Beason emailed a letter from J.B.’s therapist to Ms. Marti,

        Assistant Principal Kimberley Williams, and KISD Health Services Coordinator Laurie

        Combe detailing J.B.’s treatment for “significant anxiety” with goals to:

            “…[develop] coping strategies to deal with…an extensive history of severe
            bullying and peer rejection experiences, dating from elementary school to her

First Original Complaint                                                                       26
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 27 of 33



            most recent school involvement. The goal for [J.B.] is to increase her ability to
            cope with feelings of anxiety and fear relating to a school environment, and to
            enter High School as planned in Fall 2017.”

        To Plaintiff’s knowledge, no KISD administrator investigated these allegations of

        bullying as required.

89.     On or around April 18, 2017, Ms. Beason received an email from Mr. Webster informing

        her that her second request for homebound services was denied. He acknowledged her

        concerns about J.B. being bullied but to Plaintiff’s knowledge, the allegations of bullying

        and sexual harassment were not investigated as required.

90.     On or around May 2, 2017, Ms. Beason sent an email to Ms. Marti, Mr. Webster, and Dr.

        Brian Champion, Klein ISD Superintendent. In it she restated the need for homebound

        services due to her daughter’s severe anxiety caused by the years of bullying by C.E. and

        other students. Ms. Beason requested any formal investigation paperwork that had been

        conducted regarding J.B.’s and the parents’ numerous complaints to KISD staff of

        bullying and sexual harassment as well as the family’s intent to file a level one grievance

        per the school’s FNG (LOCAL) policy, Student Rights and Responsibilities: Student and

        Parent Complaints/Grievances. To Plaintiff’s knowledge, the allegations of bullying and

        sexual harassment were still not investigated as required by Title IX standards and the

        school’s own policies and procedures.

91.     In May 2017, the district finally granted the family’s request for homebound services

        with the caveat that, despite the fact that J.B. had attended school for approximately half

        the school year before being unable to attend due to the bullying and sexual harassment,

        she would not receive any credits for her eighth-grade year and would be required to


First Original Complaint                                                                         27
      Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 28 of 33



        repeat. J.B.’s parents subsequently withdrew her from the district.

C.      THE SCHOOL DISTRICT WAS ON NOTICE THAT J.B. WAS THE VICTIM OF
        BULLYING AND SEXUAL HARASSMENT

92.     During her third-grade year from 2011-12, J.B. reported that she was being bullied and

        harassed to her teacher Ms. Grant.

93.     In 2012-13, when J.B. was in the fourth grade, either J.B. and/or her parents reported the

        bullying and sexual harassment numerous times to Klein ISD teachers and administrators

        including, but not limited to, Ms. Castillo, Ms. McKetta, Ms. Mickelson, and Ms.

        Johnson.

94.     In fifth grade in 2013-14, either J.B. and/or her parents reported the bullying and sexual

        harassment numerous times to Klein ISD teachers and administrators including, but not

        limited to, Ms. Castillo, Ms. Johnson, and Ms. Schweitzer as well as the Klein ISD Police

        Department.

95.     During the time she was a student at Hildebrandt Intermediate from 2014-17, either J.B.

        and/or her parents reported the bullying and sexual harassment numerous times to Klein

        ISD teachers and administrators including, but not limited to, Ms. Wilson, Mr. Barton,

        Ms. Marti, Ms. Schallenberger, Ms. Williams, Ms. Ritz, Ms. James, Ms. Bollato, Ms.

        Bitter, Mr. Newton, Ms. Combe, Dr. Rosenberg, and Dr. Champion.

96.     During a meeting of the Klein ISD School Board in 2015, Kristi Turnbell – mother of

        another female KISD student, spoke before the board about how female students were

        being treated differently than male students in the district. She related her belief that girls

        received disparate punishments relating to boys, who were essentially permitted by KISD

        staff to behave however they wanted.

First Original Complaint                                                                            28
       Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 29 of 33



97.     Despite receiving these reports, KISD teachers, administrators, and KISD school board

        members did not investigate their allegations or take any other action to stop J.B. from

        being bullied and sexual harassed pursuant to Title IX standards, the Department of

        Education/OCR recommendations, state law, or TASB guidance, not to mention the

        district’s own policies and procedures. The bullying and sexual harassment maintained

        by C.E., Z.C., and other boys was simply permitted to fester, all to J.B.’s detriment.

D.      J.B.’S RIGHTS WERE VIOLATED BY KLEIN ISD

98.     As a female student, J.B. has a right to be educated in a non-hostile educational

        environment pursuant to Title IX. Those rights are further protected by directives from

        the United States Department of Education, Office of Civil Rights. Moreover, and most

        importantly, KISD has also developed policies and procedures to protect a female

        student--like J.B.--from such bullying and sexual harassment based upon sex or gender.

        Those policies gave her and her parents a number of substantive rights.

99.     Such rights include but are not limited to, first and foremost, the right to receive notice of

        their procedural rights under Title IX, which were never provided.

100.    Nor did Plaintiffs ever receive notice of who the Title IX for KISD, in regard to

        investigating allegations of the bullying and sexual harassment of a student who belongs

        to a protected class.

101.    KISD never provided information about Plaintiffs’ right to file a formal grievance with

        the School District.

102.    KISD never provided the family information about their right to file a formal complaint

        with the Office of Civil Rights.


First Original Complaint                                                                           29
       Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 30 of 33



103.    KISD did not even follow their own policies and procedures requiring allegations of

        bullying be investigated by the appropriate staff member.

104.    KISD failed to timely investigate the allegations of bullying and sexual harassment as

        contemplated by Title IX jurisdiction and KISD’s own policies.

105.    KISD never provided a psychological assessment.

106.    KISD never provided school-based counseling services.

107.    KISD never provided an aide or shadow to observe J.B. at the school.

108.    KISD never provided J.B. a class or program on social skills so she would know how to

        deal with the bullying.

109.    KISD was clearly indifferent to the rights of J.B. to be educated in a safe and non-hostile

        educational environment.

110.    KISD also failed to provide J.B. any services to address the effects of the bullying and

        sexual harassment she experienced, and were indifferent to her rights, thereby.

                    VI. CLAIMS FOR RELIEF PURSUANT TO TITLE IX

111.    Plaintiffs incorporate by reference all the above-related paragraphs with the same force

        and effect as if herein set forth.

112.    Title IX specifically notes the standards of liability for a public entity in regard to the

        Title IX claim. The claimant must be a member of a protected class; must be bullied,

        harassed or assaulted based upon membership in that class; the Defendant entity must be

        on notice as to the allegations; be deliberately indifferent to those allegations and the

        victim must have experienced a deprivation of educational opportunities and/or other

        damages. J.B. easily satisfies all those threshold requirements.


First Original Complaint                                                                        30
       Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 31 of 33



113.    Plaintiffs further contend that these failures of the Defendant School District to have

        effective policies, procedures, practices and customs in place to assure J.B. was not a

        victim of bullying, harassment, or assault based upon gender, or based upon stereotypes

        based upon gender, and due to such failures violated her rights pursuant to Title IX of the

        Education Amendments of 1972 (Title IX), 86 Stat. 373, as amended, 20 U.S.C. §1681 et

        seq., upon which she now seeks recovery.

114.    Last, J.B. has a private cause of action against the School District for their violation of

        the rules and regulations promulgated pursuant to Title IX.

                   VII. RATIFICATION AND RESPONDEAT SUPERIOR

115.    Plaintiffs incorporate by reference all the above-related paragraphs with the same force

        and effect as if herein set forth.

116.    KISD ratified the acts, omissions, and customs of school district personnel and staff.

117.    As a result, KISD is responsible for the acts and omissions of staff persons who were

        otherwise responsible for the safety of J.B. under the theory of Respondeat Superior.

                                   VIII. PROXIMATE CAUSE

118.    Plaintiffs incorporate by reference all the above related paragraphs with the same force

        and effect as if herein set forth.

119.    Each and every, all and singular of the foregoing acts and omissions, on the part of KISD,

        taken separately and/or collectively, jointly and severally, constitute a direct and

        proximate cause of the injuries and damages set forth herein.

                                         IX. SPOLIATION

120.    Plaintiffs hereby require and demand that KISD preserve and maintain all evidence


First Original Complaint                                                                         31
       Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 32 of 33



        pertaining to any claim or defense related to the assault or other violations made the bases

        of this Complaint and request for due process or the damages resulting therefrom,

        including statements, photographs, videotapes, audiotapes, surveillance, security tapes,

        business or medical records, incident reports, telephone records, emails, text messages,

        electronic data/information, and any other evidence regarding the assault or other

        violations set forth herein.

121.    Failure to maintain such items will constitute “spoliation” of evidence, which will

        necessitate use of the spoliation interference rule—an inference or presumption that any

        negligent or intentional destruction of evidence was done because the evidence was

        unfavorable to the spoliator’s case.

                                              X. DAMAGES

122.    Plaintiffs incorporate by reference all the above-related paragraphs with the same force

        and effect as if herein set forth.

123.    As a direct and proximate result of KISD’s conduct, J.B. suffered injuries and damages,

        for which she is entitled to recover herein including but not limited to:

        a.       Loss of equal educational opportunities in the past;

        b.       Loss of equal educational opportunities in the future; and

        c.       Various out-of-pocket expenses incurred due to the acts and omissions of KISD.

                                        XI. JURY DEMAND

124.    Plaintiffs request a trial by jury.

                                              XII. PRAYER

125.    Plaintiffs pray for judgment against KISD in the manner and particulars noted above, and


First Original Complaint                                                                           32
     Case 4:19-cv-00210 Document 1 Filed on 01/18/19 in TXSD Page 33 of 33



        in an amount sufficient to fully compensate them for the elements of damages

        enumerated above, judgment for damages, recovery of attorneys’ fees and costs for the

        preparation and trial of this cause of action, and for its appeal if required, pursuant to

        Title IX and 42 U.S.C. §2000d et seq., together with pre- and post-judgment interest, and

        court costs expended herein, as well as the equitable issues noted above; and for such

        other relief as this Court in equity, deems just and proper and for such other relief as the

        Court may deem just and proper in law or in equity.



                                                              Respectfully submitted,

                                                              /s/ Martin J. Cirkiel
                                                              Martin J. Cirkiel, Esq.
                                                              State Bar No.: 00783829
                                                              Federal ID No. 21488
                                                              marty@cirkielaw.com

                                                              Holly Terrell, Esq., Of Counsel
                                                              State Bar No. 24050691
                                                              Federal ID No. 1034278
                                                              holly@cirkielaw.com

                                                              Cirkiel & Associates, P.C.
                                                              1901 E. Palm Valley Boulevard
                                                              Round Rock, Texas 78664
                                                              (512) 244-6658 [Telephone]
                                                              (512) 244-6014 [Facsimile]

                                                              ATTORNEYS FOR PLAINTIFF




First Original Complaint                                                                          33
